IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,057




EX PARTE ROBERTO CALDERON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CRHC-04-0103720 IN THE 216TH DISTRICT COURT
FROM BANDERA COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to two years’ imprisonment. 
            Applicant contends that he is being denied credit for time he was confined prior to conviction
for which a detainer was lodged for this offense.  The trial court has submitted affidavits and
documents reflecting that such a detainer was lodged and that Applicant was not given credit on this
sentence for 157 days of that period.  Application of that credit results in complete discharge of this
sentence, and entitles Applicant to immediate release because he is serving no other sentence.
            The Texas Department of Criminal Justice, Criminal Institutions Division, shall credit
Applicant’s sentence in Cause Number 3720-04 with an additional 157 days, and immediately
discharge him from custody.
 
Filed: December 17, 2008
Do not publish